Citation Nr: 0501744	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-12 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

The appellant had active service in the United States Marine 
Corps from August 1973 to November 1976.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in part, denied the appellant's claim of 
entitlement to an evaluation in excess of 50 percent for his 
service-connected post-traumatic stress disorder (PTSD) 
disability.

In October 2004, a Travel Board hearing was conducted at the 
RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified the scope of the duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Court has found that the provisions of 
38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily before 
a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board also notes that, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must 
obtain outstanding VA records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2003).

The evidence of record contains VA treatment records dated 
through 2002, but none from the past two years.  In addition 
the appellant last underwent a VA psychiatric examination in 
November 2002, more than two years ago.  As a basis for 
considering the claim for increase on its merits, the 
evidence contained in the claims file is inadequate for 
determining the degree of social and industrial 
inadaptability attributable to the service-connected PTSD.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.

The appellant testified at his Travel Board hearing that he 
is in receipt of Social Security Administration (SSA) 
disability benefits based on his PTSD.  The Court has held 
that where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records associated with the 
appellant's application(s) for SSA 
disability benefits and those upon which 
any original or continuing award was 
based.  If an Administrative Law Judge 
(ALJ) decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained.  All of 
these records are to be associated with 
the claims file.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and medical 
records dated from November 2002 onward.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
PTSD disability, not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal, including all 
private treatment, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  After accomplishing the above 
development, the RO should schedule the 
appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected PTSD.  
The entire claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
testing should be accomplished.  If the 
examiner diagnoses disabilities in 
addition to the service-connected PTSD, 
the examiner should specifically indicate 
the manifestations and degree of 
disability due to the service-connected 
PTSD, as opposed to other diagnosed 
conditions.  If the various 
manifestations and degree of disability 
attributable to the service-connected 
PTSD cannot be distinguished from non-
service-connected conditions, the 
examiner should so indicate and explain 
the reasons for that conclusion.

In addition to the current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected PTSD for the years from 2000 to 
the present.  The examiner should also 
comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.

6.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

7.  Thereafter, the RO should 
readjudicate the appellant's increased 
rating claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. § 3.321.  All 
relevant evidence of record should be 
addressed.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




